United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1898
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

 Eric Lee Bederson, also known as John Jacobs, also known as Pinkus Diamond,
      also known as pinkusd@live.com, also known as pinchasd@live.com

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                          Submitted: October 29, 2015
                           Filed: November 9, 2015
                                [Unpublished]
                                ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Eric Lee Bederson appeals the 504-month prison sentence imposed by the
district court1 after he pleaded guilty to two counts of distributing child pornography
over the internet. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967). Bederson has filed a pro se supplemental
brief.

       Bederson’s written plea agreement contained a waiver of his right to appeal his
convictions and sentences, with certain exceptions. After careful de novo review, see
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010), we will enforce the appeal
waiver, because the record shows that Bederson entered into both the plea agreement
and the waiver knowingly and voluntarily, and we perceive no resulting miscarriage
of justice, see United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).
The waiver forecloses all but one of the arguments raised in the briefs. As for
counsel’s contentions that Bederson’s sentence violated due process and constituted
cruel and unusual punishment, which arguably fall within an exception to the waiver,
we conclude they are without merit. See United States v. Wiest, 596 F.3d 906, 911
(8th Cir. 2010) (standard of review for Eighth Amendment challenge to sentence);
United States v. Archuleta, 412 F.3d 1003, 1007 (8th Cir. 2005) (explaining standard
for plain error review when due process claim is first raised on appeal).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                    _________________________________




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.

                                         -2-